DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 6/8/2022 has been entered. Claims 1, 4, 7-10 and 12-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(a) and 112(b) rejections previously set forth in the Non-Final Office Action mailed 12/8/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “integrally-formed molded ring having a maximum … such that the integrally-formed molded ring fits within the barrel and including the deflectable tab” as claimed in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Examiner understands that applicant’s specification discloses element 8115 as a deflectable tab but the drawings do not show an integrally molded ring in the manner claimed in claim 4.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 7, 9-10, 13, 14, 16, 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McConnaughey (US 2,895,773) in view of Alheidt (US 2005/0154353 A1) and further in view of Hoffmann et al. (US 2009/0166978 A1).
Regarding claims 1, 9, 10 McConnaughey discloses a syringe (figures 1, 3, 5, 6, 15) for use in a drug infusion system, the syringe comprising: a barrel 30, 330 (reference numerals are either not shown or the barrel is not shown for other figures however, one will understand that barrel is present in order to have a syringe) having a front end (end not shown in drawings since partial portion of barrel is shown however, front end would be an end opposite to a rear end), a rear end (end near element 31 in figure 1, element 331 in figure 3 and similar location for barrels for other embodiments shown in figures 5, 6, 16), and a cylindrical wall (wall of elements 30, 330 and barrels for other embodiments shown in figures 5, 6 and 16) defining an outer surface (outer surface of the barrel) and an inner surface (surface where plunger comes in contact), the rear end (as shown in figures 1, 3, 5, 6 and 15, end near element 31, 331 and similar location in other embodiments in figures 5, 6, 15 have an open end) of the barrel being open; and 
a plunger 10, 310, 1510 (element comprising elements 507, 502a in figure 5, element comprising elements 607, 602 in figure 6a) within the barrel, the plunger including a continuous contact surface 7, 307, 507, 607, 1507 at a front end (end comprising elements 7, 307, 507, 607 and 1507 in the respective embodiments) of the plunger, a rear end (end where elements 20, 320, 520, 620 and 1520 of the respective embodiments comes in contact with the respective plungers) of the plunger having an outer cylindrical surface (surface is cylindrical) including, a deflectable tab 2b, 302b (reference numeral is not provided for other embodiments described in figures 5, 6 and 15 however, deflectable tab would be same/similar structure that functions similar to elements 2b and 302b) a blind bore (hollow portion that allows insertion of 20, 320, 520, 620 and 1520) having an inner cylindrical wall surface portion (inner hollow portion has inner cylindrical wall surface portion) defining a continuous even cylindrical surface extending from a plunger seat 1507a (inner surface of elements 7, 307, 507, 607) toward an entrance of the blind bore, a front seal (ring like structure that is closest to element 7, 307, 507, 607, 1507 and provides seal with the barrel) extending circumferentially around the plunger between the front end of the plunger and the rear end of the plunger; wherein the barrel having a volume that is defined between the inner surface of the barrel, the front ring (ring like structure that is closest to element 7, 307, 507, 607, 1507 and provides seal with the barrel), and the contact surface. McConnaughey is silent regarding the front end of the barrel including an orifice. However, one would construe that the front end of the barrel has to include an orifice in order to deliver the drug. 
Additionally, Alheidt teaches a design of an injector (figure 2) wherein the front end 28 of the barrel 21 including an orifice 31 for the purpose of delivering drug from the barrel to the patient (paragraph 0008).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the barrel of McConnaughey to incorporate the front end of the barrel including an orifice as taught by Alheidt for the purpose of delivering drug from the barrel to the patient (paragraph 0008).
McConnaughey is further silent regarding a front seal creating a gas-tight seal between the inner surface of the barrel and the plunger; and wherein the front seal  maintains the gas tight seal through a temperature change, wherein the front seal includes an o-ring, wherein the o-ring is sized to maintain the gas tight seal as a product inside the barrel undergoes a phase change, wherein the o-ring is sized to maintain the gas tight seal as the product inside the barrel changes volume as the product undergoes the phase change.
However, Hoffmann teaches a design of an injection device (figure 1) wherein a front seal 65 is an o-ring 65. Hoffmann further discloses that o-ring could be made of buty rubber (paragraph 0054) for the purpose of sealing the piston with the barrel (paragraph 0038, 0040). Examiner construes that the material disclosed in the prior art is same as the material disclosed by the applicant in paragraph 0051 of the original disclosure, therefore, the material will be able to create a gas-tight seal between the inner surface of the barrel and the plunger; and wherein the front seal maintains the gas tight seal through a temperature change, wherein the o-ring is sized to maintain the gas tight seal as a product inside the barrel undergoes a phase change, wherein the o-ring is sized to maintain the gas tight seal as the product inside the barrel changes volume as the product undergoes the phase change.
Therefore, the plunger of McConnaughery modified in view of Hoffmann will result in having the front seal sized to maintain the gas tight seal through a temperature change.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the plunger and substitute the plunger material of McConnaughery to incorporate a front seal including an o-ring, the o-ring creating a gas-tight seal between the inner surface of the barrel and the plunger; and wherein the front seal is sized to maintain the gas tight seal through a temperature change within a temperature range as taught by Hoffmann for the purpose of using a well-known alternative means to seal the piston with the barrel (paragraph 0038, 0040). According to MPEP 2144.06(II), it is obvious to one of ordinary skill in the art to substitute equivalents that are known for the same purpose.

Regarding claim 7, McConnaughey discloses further comprising an insert 20, 320, 520, 620, 1520 that deflects the deflectable tab 2b, 302b (reference numeral is not provided for other embodiments described in figures 5, 6 and 15 however, deflectable tab would be same/similar structure that functions similar to elements 2b and 302b) radially outwardly (in order to insert elements 20, 320, 520, 620 and 1520 in their respective hollow portions, the deflectable tab will deflect radially outward; wherein the deflectable tab, when deflected outwardly by the insert 20, 320, 520, 620, 1520, bears against the inner surface of the barrel to prevent tipping as shown in figures 1a, 3a, 5, 6, 15a, the deflectable tab are deflecting radially outward against the inner surface of the barrel).

Regarding claim 13, McConnaughey discloses wherein the plunger seat comprises a step shaped seat 1507a.

Regarding claim 14, McConnaughey discloses wherein the inner cylindrical wall portion (inner cylindrical wall portion do not contain any structure or feature that hinders the separation of the insert from the plunger) allows removal of a pushrod 25 (non-labeled rods in figures 3, 5, 6 and 15) upon completion of injection (the process could be reversed and since plunger can be removed completely out of the barrel, the insert and plunger could be separated thereby removing the pushrod. Alternatively, when aspirating or reverse movement of the pushrod, the portion of the pushrod would come out of the barrel. The portion of pushrod coming out of the barrel can be broadly construed as removal of the pushrod because claim do not require the reference with respect to which the pushrod is being removed).

Regarding claim 16, McConnaughey discloses wherein the plunger is configured to move rearwardly (plunger maintains gas tight seal during forward movement as explained in column 5, lines 1-17 therefore, the plunger is configured to move rearward in a gas-tight seal manner because the entire plunger is flexible. Furthermore there is no structure in the barrel that can prevent reverse movement of the plunger) in response to application of a force to the continuous contact surface while maintaining gas tight seal.

Regarding claim 18, McConnaughey discloses wherein the insert 1520 snaps into a circumferential groove (groove formed between elements 1507 and 1507a) within the plunger to secure the insert to the plunger.

Regarding claim 20, McConnaughey discloses wherein the inner cylindrical wall includes a circumferential groove (see “g” in figures 5 and 6 below) to secure an insert in the blind bore.

    PNG
    media_image1.png
    227
    466
    media_image1.png
    Greyscale


Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McConnaughey (US 2,895,773) in view of Alheidt (US 2005/0154353 A1) in view of Hoffmann et al. (US 2009/0166978 A1) as applied to claim 1 above, and further in view of Dedola et al. (US 6,224,577 B1).
Regarding claim 12, modified McConnaughey discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified McConnaughey is silent regarding wherein an inner diameter of the barrel changes as a result of thermal contraction or thermal expansion.
However, Dedola teaches a design of a syringe wherein the barrel can be made of polypropylene (column 4, lines 7-9) for the purpose of fabricating the barrel with a relatively low coefficient of friction (column 4, lines 7-9). According to the original disclosure by applicant of the current application, the claimed barrel is made of a polypropylene (see paragraph 0049 of original disclosure) and the material imparts inner diameter changes during thermal expansion or contraction (see paragraph 0069 of original disclosure). Therefore, one of ordinary skill in the art at the time the invention was made will construe that Dedola is teaching wherein the inner diameter of the barrel changes as a result of thermal contraction or thermal expansion.
Therefore, it would have been prima facie obvious to one of an ordinary skill in the art, at the time the invention was made, to have modified the material of the barrel of modified McConnaughey to incorporate the material of polypropylene as taught by Dedola for the purpose of fabricating the barrel with a relatively low coefficient of friction (column 4, lines 7-9).

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McConnaughey (US 2,895,773) in view of Alheidt (US 2005/0154353 A1) in view of Hoffmann et al. (US 2009/0166978 A1) as applied to claim 1 above, and further in view of Siposs et al. (US 4,435,173).
Regarding claim 15, modified McConnaughey discloses the claimed invention substantially as claimed, as set forth above in claim 1. McConnaughey further discloses wherein the pushrod 25 comprises a first end (an end closest/attached to the plunger) and a second end (end opposite to the first end) and the first end is secured to the blind bore (hollow portion that allows insertion of 20). McConnaughey is silent regarding the second end is connected to the pump. 
However, Siposs discloses a design of an injector (figure 1) wherein the second end (end of element 18 connected to element 38) is connected to the pump (entire structure of element 10 except for elements 14, 18, 16, 26, 27, 20 and 22) for the purpose of accurately delivering a predetermined quantity of the drug to the patient (column 1, lines 12-19).
Therefore, it would have been prima obvious to one of ordinary skill in the art to modify the connection of the second end of the rod of McConnaughey to incorporate the second end is connected to the pump as taught by Siposs for the purpose of accurately delivering a predetermined quantity of the drug to the patient (column 1, lines 12-19).

Allowable Subject Matter
Claims 4, 8, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record, McConnaughey (US 2,895,773) in view of Alheidt (US 2005/0154353 A1) and further in view of Hoffmann et al. (US 2009/0166978 A1), is silent regarding wherein the rear end of the plunger includes an integrally-formed molded ring having a maximum outer diameter that is slightly less than the inner diameter of the barrel such that the integrally-formed molded ring fits within the barrel and including the deflectable tab in combination with other claimed limitations of claim 4.

The closest prior art of record, McConnaughey (US 2,895,773) in view of Alheidt (US 2005/0154353 A1) and further in view of Hoffmann et al. (US 2009/0166978 A1), is silent regarding wherein the deflectable tab includes a plurality of deflectable tabs in combination with other claimed limitations of claim 8.

Claims 17 and 19 were previously indicated allowable in the office action mailed on 12/8/2021.

Response to Arguments
Applicant’s arguments, see pages 5-8, filed 6/8/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under a different interpretation of McConnaughey (US 2,895,773) in view of Alheidt (US 2005/0154353 A1) and further in view of Hoffmann et al. (US 2009/0166978 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/Primary Examiner, Art Unit 3783